—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole, dated April 15, 1998, which denied his request to be released on parole, the petitioner appeals from a judgment of the Supreme Court, Orange County (Murphy, J.), dated March 10, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The respondent acted in accordance with statutory requirements. Accordingly, the discretionary denial of parole is not subject to judicial review (see, Executive Law § 259-i [5]; Matter of Bouknight v Russi, 242 AD2d 329; Matter of Heitman v New York State Bd. of Parole, 214 AD2d 673; Matter of Hall v New York State Executive Dept., Div. of Parole, 188 AD2d 791). The petitioner’s remaining contentions are without merit. Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.